The libelant alleged that the owners of the other three-quartos were going to send the ship to Australia, under the command of a master named Brown, whom he alleged to be unfit for such command! by reason of Intemperance, and that he had dissented from such voyage. The answer of the claimants denied that Brown was intemperate, and alleged that the libelant had assented to the charter to Australia, but afterwards, when she was taking in cargo, expressed his dissent, on account of his allegation against Brown, and denied that he could withdraw his assent for that cause.
HELD
BY THE COURT:
That the majority owners have the right to employ the vessel in such voyages as they please, giving a stipulation to the dissenting owners for her safe return, if the latter, upon a proper libel, filed in admiralty, require it. [The Orleans v. Phoebus] 11 Pet. [36 U. S.] 183; Crabbe, 271; [Fox v. Paine, Case No. 5,014.] That this libel is in proper form to that end. Judgment that the majority owners must give security for the safe return of the ship.